 



EXHIBIT 10.2
URS CORPORATION
Annual Incentive Compensation Plan
2006 Plan Year Document
I.      Plan Objectives
     The URS Corporation Annual Incentive Compensation Plan (the “Plan”) is
intended to provide rewards to individuals who make a significant contribution
to the financial performance of URS Corporation and its URS Division and EG&G
Division (collectively, the “Company”) during each fiscal year (a “Plan Year”).
Among other things, the Plan is intended to:

  •   Focus key employees on achieving specific financial targets;     •  
Reinforce teamwork;     •   Provide significant award potential for achieving
outstanding performance; and     •   Enhance the ability of the Company to
attract and retain highly talented and competent people.

II.      General Plan Description
     A.      Eligibility
     The Plan provides an opportunity for employees to earn cash awards based on
achievement of Company and individual performance objectives during a Plan Year.
Eligible participants are classified in one of two categories:

  1.   “Designated Participants” are key employees who have the potential to
significantly impact the Company’s success; or     2.   “Non-designated
Participants” are employees who demonstrate outstanding individual effort and
results during the year. Awards to this group of employees are paid from a
discretionary bonus pool.

     Except as noted herein, to be eligible to receive an award under the Plan,
participants must be employed by the Company at the end of a Plan Year. If the
employment of a Designated Participant is terminated prior to the end of a Plan
Year due to death, permanent disability or retirement, other than the retirement
of a Covered Employee (as defined in the Plan), the Designated Participant (or
their heirs in the case of death) will be eligible to receive a pro-rata award
based on the time the Designated Participant was employed by the Company and the
performance objectives achieved. If a Designated Participant’s employment is
terminated for any other reason prior to the end of a Plan Year (whether
voluntary or involuntary), the

 



--------------------------------------------------------------------------------



 



Designated Participant will not receive an award. In addition, Designated
Participants who are employed by the Company at the end of a Plan Year and have
at least three months of service during the Plan Year will be eligible to
receive a pro-rata award based on the time the Designated Participant was
employed by the Company and the performance objectives achieved. Notwithstanding
the foregoing, the terms of a Designated Participant’s employment agreement will
supersede the terms and conditions of the Plan.
     B.      Performance Objectives
     Each Plan Year, the Compensation Committee of the Board of Directors (the
“Committee”) establishes specific performance objectives for the Company and for
Designated Participants, including weightings of the performance objectives, by
the business unit where the Designated Participant is expected to have the most
direct impact. The performance objectives may be based on any one, all or a
combination of the following (each as defined in the Plan):

  1.   Net Income;     2.   Contribution;     3.   Average Day Sales
Outstanding; and/or     4.   New Sales.

     In addition, the Committee has the discretion to adjust the performance
objectives by including or excluding the following events that occur during a
Plan Year that are objectively determinable and unrelated to the achievement of
the performance objectives:

  1.   Effects of changes in U.S. tax laws, generally accepted accounting
principles or other laws or provisions affecting the Company’s reported
financial results; and     2.   Extraordinary non-recurring items as described
in Accounting Principles Board Opinion No. 30 and/or in Management’s Discussion
and Analysis of Financial Condition and Results of Operations appearing in the
Company’s annual report to stockholders for a Plan Year.

 



--------------------------------------------------------------------------------



 



     C.       Target Bonus Pool
     Each Plan Year, the Committee identifies a target bonus pool as part of the
Company’s financial planning process. The target bonus pool is the sum of all
anticipated awards for Designated Participants and Non-designated Participants.
The actual bonus pool may vary from the target bonus pool depending on the
Company’s actual performance against the performance objectives established for
a Plan Year.
     D.       Target Bonus Percentage
     Each Plan Year, the Committee assigns Designated Participants a target
bonus percentage, expressed as a percentage of salary, based on his or her
anticipated contributions to the Company.
III.      2006 Plan Year
     A.      Performance Objectives
     For the 2006 Plan Year, the Committee established as a prerequisite to all
bonus payments under the Plan that URS Corporation meet a minimum Net Income
threshold. In addition, the Committee established business unit performance
objectives and individual performance objectives for Designated Participants,
including weightings of the performance objectives, by the business unit where
the Designated Participant is expected to have the most direct impact as
follows:

          Name   Primary Performance Objective   Weight                     URS
Corporation   Net Income   100%           URS Division   URS Division Profit
Contribution   100%           EG&G Division   EG&G Division Profit Contribution
  100%

     In addition, for Designated Participants in the URS Division and the EG&G
Division, the Committee has established secondary individual performance
objectives consisting of Average Day Sales Outstanding and New Sales.
     B.      Target Bonus Pool
     For the 2006 Plan Year, the Committee established a target bonus pool which
will be funded based on achievement of the Company performance objective as
follows:

      Performance Results   2006 Award Pool Funding             110% of
Performance Objective   200%       100% of Performance Objective   100%      
90% of Performance Objective   0%

 



--------------------------------------------------------------------------------



 



C.      Target Bonus Percentage
     For the 2006 Plan Year, the Committee established the following target
bonus percentages for the Company’s executive officers:

      Name   2006 Target Bonus Percentage           (as a percentage of salary)
      Martin M. Koffel   120%       H. Thomas Hicks   75%       Thomas W. Bishop
  60%       Reed N. Brimhall   55%       Gary V. Jandegian   75%       Joseph
Masters   60%       Susan Kilgannon   40%       Randall A. Wotring   75%

IV.      Determination of Awards
     If performance objectives are met in a Plan Year, a Designated
Participant’s award will equal the target bonus percentage multiplied by the
Designated Participant’s base salary earned during the Plan Year. Determinations
of awards to Non-designated Participants will be made by the CEO at the end of a
Plan Year from the discretionary pool.
V.      Other Plan Provisions
     A.       Payment of Awards
     Assessment of actual performance and payout of awards will be subject to
completion of the Company’s fiscal year-end independent audit and certification
by the Committee that the applicable performance objectives and other material
terms of the Plan have been met.
     The actual award earned will be paid to Designated Participants (or the
Designated Participant’s heirs in the case of death) in cash within 30 days
following completion of both the independent audit and the above-referenced
certification by the Committee. Payroll and other taxes will be withheld as
required by law.

 



--------------------------------------------------------------------------------



 



     B.      Plan Accrual
     Estimated payouts for the Plan will accrue monthly during a Plan Year. At
the end of each fiscal quarter, the estimated actual awards for a Plan Year will
be evaluated based on actual performance to date and the monthly accrual rate
will be adjusted so that the cost of the Plan is fully accrued at Plan Year-end.
Accrual of estimated payouts does not imply vesting of any individual awards to
Designated Participants.
     C.       Administration
     The Plan will be administered by the Committee and the CEO; provided,
however, that the Committee shall retain final authority regarding all aspects
of Plan administration, including the resolution of any disputes and application
of the Plan in any respect to the CEO and the Company’s four highest compensated
officers (as defined in Section 162(m) of the Internal Revenue Code of 1986, as
amended). The Committee may, without notice, amend, suspend or revoke the Plan
at any time.
     D.       Assignment of Employee Rights
     No employee has a claim or right to be a participant, to continue as a
participant or to be granted an award under the Plan. Participation in the Plan
does not give an employee the right to be retained in the employment of the
Company or its affiliates, nor does it imply or confer any other employment
rights.
     Nothing contained in the Plan shall be construed to create a contract of
employment with any participant. The Company and its affiliates reserve the
right to elect any person to its offices and to remove any employees in any
manner and upon any basis permitted by law.
     Nothing contained in the Plan shall be deemed to require the Company or its
affiliates to deposit, invest or set aside amounts for the payment of any
awards. Participation in the Plan does not give a participant any ownership,
security or other rights in any assets of the Company or any of its affiliates.
     E.      Validity
     In the event that any provision of the Plan is held invalid, void or
unenforceable, such provision shall not affect, in any respect, the validity of
any other provision of the Plan.
     F.       Governing Law
     The Plan will be governed by, and construed in accordance with, the laws of
the State of California.

 